DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Introduction
Claims 1-7 and 9-23 are pending.  Claims 1-7, 9, 10, 14-19, 22, and 23 have been examined in this Office action.  Claims 11-13 and 21 have been previously withdrawn.  Claims 23 has been added since the last Office Action.  
Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the 
Claim Objections
Claims 1-3, 14-16, 18, 19 and 22 are objected to because of the following informalities:  
In claim 1 line 16 and claim 14 line 19, “a action” in line 16 should be “an action”.  
In claim 2 line 4, claim 3 line 3, claim 15, line 5, claim 16 line 3, claim 19 line 3, and claim 22 line 18, “vehicle action” should be “the action for the vehicle”.  
In claim 14 lines 13 and 16, claim 15 line 4, claim 18 line 3, and claim 22 lines 11, 14, and 17, “for each possible action” should be “for each possible alternative future action” for consistency.  
In claim 19, “the action vehicle” in line 15 should be “the action for the vehicle”.  The examiner notes that this objection would be applicable to withdrawn claims 20 and 21, also.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "an action for the vehicle" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 9, 14-17, 22, and 23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2018/0154891 to Schneider et al.
As per claim 1, Schneider discloses a computer-implemented method for adaptively controlling spacing between a vehicle and a moving object in an operating environment of the vehicle (Schneider; At least paragraph(s) 21), the method comprising:
determining a current state of the vehicle based on sensor data captured by sensors of the vehicle (Schneider; At least paragraph(s) 31);

for each possible alternative future action in the set comprising multiple possible alternative future actions: (i) predicting, based on the current vehicle state, a future state for the vehicle if the possible alternative future action is performed, and (ii) predicting, based on the current vehicle state, a first zone future safety value corresponding to a first safety zone of the vehicle if the possible alternative future action is performed (Schneider; At least paragraph(s) 32 and 42); 
selecting, based on the predicted future states and first zone future safety values for each of the possible alternative future actions in the set comprising multiple possible alternative future actions, a action for the vehicle (Schneider; At least paragraph(s) 35); and
providing the selected action for the vehicle to a drive control system of the vehicle which causes the vehicle to perform the selected action for the vehicle to control the spacing between the vehicle and the moving object (Schneider; At least paragraph(s) 35).
As per claim 2, Schneider discloses further comprising, for each possible alternative future action in the set, predicting a second zone future safety value corresponding to a second safety zone of the vehicle, wherein selecting the vehicle action is also based on the predicted second zone future safety values (Schneider; At least paragraph(s) 43 and 44).
As per claim 3, Schneider discloses wherein the selected action for the vehicle is also based on a target vehicle state, and the method comprises controlling the vehicle to perform the selected vehicle action (Schneider; At least paragraph(s) 35, 44, and 45).
As per claim 4, Schneider discloses wherein the first safety zone is located in front of the vehicle and the predicted first zone future safety value for each of the possible alternative future actions indicates a likelihood of a leading vehicle being present in the first safety zone (Schneider; At least paragraph(s) 42), and
the second safety zone is located behind the vehicle and the predicted second zone future safety value for each of the possible alternative future actions indicates a likelihood of a trailing vehicle being present in the second safety zone (Schneider; At least paragraph(s) 44).
As per claim 9, Schneider discloses wherein selecting the action for the vehicle comprises selecting an action for the vehicle for which the predicted future state satisfies a state condition and the predicted future first zone safety value satisfies a first zone safety condition (Schneider; At least paragraph(s) 43-45).
As per claims 14-17 and 22, Schneider discloses system and computer device to perform the method of claims 1-4 (Schneider; At least paragraph(s) 29).  Therefore, claims 14-17 and 22 are rejected using the same citations and reasoning as applied to claims 1-4 above.  
As per claim 23, Schneider discloses wherein for each of the possible alternative future actions in the set comprising multiple possible alternative future actions, the first zone future safety value indicates a probability that the first safety zone .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5-7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider in view of U.S. Patent 10,671,076 to Kobilarov et al.
As per claim 5, Schneider discloses predicting the future state of the vehicle and probabilities values of collisions with vehicle ahead of and behind the vehicle (Schneider; At least paragraph(s) 19 and 32), but does not explicitly disclose wherein the future state, the future first zone value and the future second zone value for each possible alternative future action are predicted using one or more trained neural networks.
However, the above features are taught by Kobilarov (Kobilarov; At least column 3, line(s) 9-16).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Kobilarov into the invention of Schneider with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Use of trained neural networks provide models and predictions of dynamic objects, such as intention models of drivers.  
As per claim 6, Schneider discloses wherein the current vehicle state includes: (i) a speed of the vehicle; (ii) a distance from the vehicle to any leading vehicle detected in front of the vehicle; and (iii) a distance from the vehicle to any trailing vehicle detected in back of the vehicle (Schneider; At least paragraph(s) 18 and 30).
As per claim 7, Schneider discloses wherein the current vehicle state includes a current first zone safety value indicating if a leading vehicle is currently present in the first safety zone and a current second zone safety value indicating if a trailing vehicle is currently present in the second safety zone (Schneider; At least paragraph(s) 32).
As per claim 18, Schneider discloses predicting the future state of the vehicle and probabilities values of collisions with vehicle ahead of and behind the vehicle (Schneider; At least paragraph(s) 19 and 32), but does not explicitly disclose wherein the executable instructions, when executed by the processor system, cause the processor system to predict one or more of the future state for each possible action in the set comprising multiple possible alternative future actions, the first zone future safety value, and the second zone future safety value using trained neural networks.
However, the above features are taught by Kobilarov (Kobilarov; At least column 3, line(s) 9-16).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Kobilarov into the invention of Schneider with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Use of trained neural networks provide models and predictions of dynamic objects, such as intention models of drivers.  
Claim Rejections - 35 USC § 103
Claims 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider in view of “Car-Following Model Based on Fuzzy Inference System” to Kikuchi et al.
As per claims 10 and 19, Schneider discloses receiving the predicted future states and first zone future safety values, wherein for each possible alternative future action, the predicted future state includes a vehicle speed prediction, and the predicted first zone future safety value includes a vehicle safety prediction (Schneider; At least paragraph(s) 32 and 42-45),
Schneider does not explicitly disclose performing fuzzification of the vehicle speed predictions to map the vehicle speed predictions to target speed truth values that denote closeness of the vehicle speed predications to a target speed:
performing fuzzification of the vehicle safety predictions to map the safety predictions to safety fuzzy truth values:
based on the target speed truth values and the safety fuzzy truth values, performing fuzzy inference to generate a goal fuzzy set:
defuzzifying the goal fuzzy set to select, as the action for the vehicle, a best action to satisfy the state condition and the first zone safety condition.
However, the above features are taught by Kikuchi (Kikuchi; At least pages 85-87).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Kikuchi into the invention of Schneider with the motivation of simple substitution of one known element for another to obtain predictable results. Use of different known models and determination of which best suits the .  
Response to Arguments
Applicant's arguments filed 09/01/2021 have been fully considered but they are not persuasive. With respect to Applicant's arguments that Schneider does not disclose multiple alternative future actions from which a vehicle action is chosen, the examiner respectfully disagrees.  Schneider discloses in at least paragraph(s) 32 and 33, at least one possible future action and consequences associated with the first vehicle and at least one possible future action and consequences associated with the second vehicle.  The possible actions are determined based on a singular vehicle disregarding the other vehicle and ultimately together in order to determine the final action.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.  The prior art shows the state of the art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P MERLINO whose telephone number is (571)272-8362.  The examiner can normally be reached on M-Th 5:30am-3:00pm F 5:30-9:00 am ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/David P. Merlino/           Primary Examiner, Art Unit 3669